Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-27 and 30-37 are pending in the present application.

Election/Restrictions
Applicant's election with traverse of Group I,

    PNG
    media_image1.png
    299
    545
    media_image1.png
    Greyscale
,
and the species of Compound 553 in claim 32 (or Example No. 30 on page 157 of the specification - reproduced below),

    PNG
    media_image2.png
    205
    803
    media_image2.png
    Greyscale
,
in the reply filed on February 15, 2022 was acknowledged in the previous Office Action.  The requirement was deemed proper and therefore made FINAL in the previous Office Action.


Claims 34-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 15, 2022.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26, 2022 was filed after the mailing date of the non-final Office Action on April 11, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-27 and 30-33 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over:
 claims 1-5 of copending Application No. 16/946,347 {US 2020/0316051}; and
	claims 1-15 and 24-28 of copending Application No. 17/250,489 {US 2021/0300940}.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in copending Application No. 16/946,347 are directed to methods of use comprising administering compounds that anticipate the instant claimed invention.  See, for instance, Compound 10, Compound 17, Compound 18, Compound 43, Compound 459, Compound 553, etc. in claim 5 of the copending application.  Copending Application No. 17/250,489 claims compounds which anticipate the instant claimed invention as well as claim pharmaceutical compositions comprising the anticipatory specie and methods of using the anticipatory specie.  See, for instance, Example 7, Example 8, Example 151, Example 199, etc. claimed in claim 24 of copending Application No. 17/250,489.
The instant application and each of the copending applications share a common inventor (i.e., Brian A. Sherer).  The copending applications are not related to the instant application and thus no 35 USC 121 shield exists here.  See MPEP 804.01.  

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered.  Applicant argues that neither copending application cited above is prior art to the present application.  Therefore, Applicant concludes that these two copending applications cannot form the basis of a rejection of the claims of the present application.  
In response, a double patenting rejection is not based on which application has the earliest effective filing date.  The above provisional obviousness-type double patenting rejection has been applied against the claims in accordance with MPEP 804.  
Before consideration can be given to the issue of double patenting, two or more patents or applications must have at least one common inventor, common applicant, and/or be commonly assigned/owned.   A double patenting issue may arise between two or more pending applications.  A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993).  See MPEP 804.  In the present application, the claimed invention has not been found patentably distinct from the claimed inventions in each of the above cited copending applications for reasons stated above.  The nonstatutory double patenting rejection is deemed proper and therefore, the rejection is maintained.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	the compound of Chemical Abstracts Registry Number 1714797-28-0 {indexed in the Registry file on STN CAS ONLINE on May 28, 2015},

    PNG
    media_image3.png
    363
    339
    media_image3.png
    Greyscale
,
{a compound of formula I,
    PNG
    media_image4.png
    248
    237
    media_image4.png
    Greyscale
,  wherein 
Ring A=pyridyl; 
Ring B=pyridyl; 
X=CH2;
k=zero; 
n=zero; 
p=1 and R3=halogen; 
r=1 and R4=-OH ; and 
t=1 and R5=alkyl};


b)	the compound of Chemical Abstracts Registry Number 1778748-60-9 {indexed in the Registry file on STN CAS ONLINE on June 12, 2015},

    PNG
    media_image5.png
    362
    363
    media_image5.png
    Greyscale

{a compound of formula I,
    PNG
    media_image4.png
    248
    237
    media_image4.png
    Greyscale
,  wherein 
Ring A=pyridyl; 
Ring B=pyridyl; 
X=O; 
k=zero; 
n=zero; 
p=1 and R3=halogen; 
r=2 and R4=-Me ; and 
t=1 and R5=haloalkyl};



c)	the compound of Chemical Abstracts Registry Number 1214573-72-4 {indexed in the Registry file on STN CAS ONLINE on March 25, 2010},

    PNG
    media_image6.png
    434
    409
    media_image6.png
    Greyscale
,

{a compound of formula I,
    PNG
    media_image4.png
    248
    237
    media_image4.png
    Greyscale
,  wherein 
Ring A=pyridyl; 
Ring B=pyridyl; 
X=O;
k=zero; 
n=1, R2=R; and R=6-membered heteroaryl; 
p=zero; 
r=1 and R4=-Me; and 
t=1 and R5=alkyl};    or

	d)	the compound of Chemical Abstracts Registry Number 1787843-24-6 {indexed in the Registry file on STN CAS ONLINE on June 24, 2015},

    PNG
    media_image7.png
    343
    302
    media_image7.png
    Greyscale
,

{a compound of formula I,
    PNG
    media_image4.png
    248
    237
    media_image4.png
    Greyscale
,  wherein 
Ring A=pyridyl; 
Ring B=pyridyl; 
X=CH2;
k=zero; 
n=zero; 
p=zero; 
r=1 and R4=-Me; and 
t=1 and R5=alkyl}.


Each of the above cited prior art disclose a compound that is embraced by the amended claimed invention as shown above.  Therefore, each of the above cited prior art anticipates the currently amended claimed invention.



Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


The elected species of Compound 553 in claim 32 (or Example No. 30 on page 157 of the specification) is not allowable.  See Compound 553 in claim 5 of copending application 16/946,347.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

This application contains claims 34-37 drawn to an invention nonelected with traverse in the reply filed on February 15, 2022. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



August 8, 2022
Book XXIV, page 4